Citation Nr: 1640692	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-33 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder (other than Unspecified Trauma and Stressor Related Disorder), to include posttraumatic stress disorder (PTSD) and anxiety disorder.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2007 to November 2008 and active duty training (ACDUTRA) from May to July 2005 and from July to September 2006.

This matter comes before the Board of Veteran's Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2015, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

During the period of the remand the RO granted service connection for Unspecified Trauma and Stressor Related Disorder.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, the Board will not review either issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. 

In the prior Remand the Board requested examination and opinion regarding the etiology of any diagnosed psychiatric disorder.  The Board finds that the opinion did not adequately address the questions posed by the Board in the October 2015 remand.  After reviewing the evidence, the psychologist in December 2015 concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  While the psychologist provided a well-reasoned opinion, in providing his conclusions he failed to address the significance (or non-significance) of the prior psychiatric diagnoses of anxiety disorder (December 2008 VA examination report); PTSD (February 2009 VA outpatient report); and PTSD; mild spectrum (August 2010 VA outpatient report).  The Board is required to consider and address all relevant psychiatric diagnoses during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Forward the e-file to the VA compensation examiner that performed the December 2015 mental status examination for supplemental comments (addenda).  The examiner is asked to opine whether the Veteran has PTSD and if so, is it at least as likely as not (fifty percent or greater) that PTSD had onset during the Veteran's active military service or was caused or permanently aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  The examiner should reconcile all previous psychiatric diagnoses (anxiety disorder (December 2008 VA examination report); PTSD (February 2009 VA outpatient report); and PTSD, mild spectrum (August 2010 VA outpatient report).

Whoever is designated to provide these additional comments must discuss the rational of their opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for the relevant medical and other history.  This review also includes considering this remand. 

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.

2.  Thereafter, readjudicate the Veteran's claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




